Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 7, 1995, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant and his wife worked for the employer as street vendors. Claimant quit his job because the employer temporarily reassigned claimant’s wife to a different street corner and a different vending cart. The Board, finding that claimant voluntarily left his employment without good cause, disqualified claimant from receiving unemployment insurance benefits and charged him with a recoverable overpayment. Upon reviewing the record, we find that the Board’s decision is supported by substantial evidence. Claimant testified that the employer reassigned his wife from her regular street corner selling hot dogs to a colder street corner selling shish-kabobs. He stated that he quit his job because the employer refused to allow his wife to stay at her regular street corner selling hot dogs or to pay her more money to work at the new street corner selling shish-kabobs. Based upon this testimony, the Board could reasonably conclude that claimant left his employment for personal and noncompelling reasons.
Cardona, P. J., Mikoll, Mercure, Casey and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.